                          IN THE DISTRICT COURT OF THE UNITED STATES
                              FOR THE MIDDLE DISTRICT OF ALABAMA
                                       NORTHERN DIVISION

JONATHAN HUNTER MARTIN,                            )
AIS #276233,                                       )
                                                   )
             Plaintiff,                            )
                                                   )
   v.                                              )   CIVIL ACTION NO. 2:18-CV-1042-WHA
                                                   )
MARY COOK, et al.,                                 )
                                                   )
             Defendants.                           )

                                              ORDER

         On December 14, 2018, the Magistrate Judge entered a Recommendation (Doc. #4) to

 which no objections have been filed. Upon an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

        1.       The Recommendation of the Magistrate Judge is ADOPTED.

        2.       The plaintiff’s claims against Bullock Correctional Facility and the Alabama

Department of Corrections are summarily dismissed with prejudice pursuant to the provisions of

28 U.S.C. § 1915(e)(2)(B)(i).

        3.       Bullock Correctional Facility and the Alabama Department of Corrections are

dismissed as defendants in this cause of action.

        4.       This case, with respect to the plaintiff’s claims against Mary Cook and Captain

King, is referred back to the Magistrate Judge for appropriate proceedings.

        DONE this 9th day of January, 2019.



                                    /s/ W. Harold Albritton
                                   SENIOR UNITED STATES DISTRICT JUDGE
